OPINION — AG — ** BOND ISSUE ** A PART OF THE PROCEEDS OF BONDS VOTED AND ISSUED BY SAID SCHOOL DISTRICT NO. 45, MAYES COUNTY, FOR THE PURPOSE OF "PURCHASING SCHOOL FURNITURE AND FIXTURES" MAY BE USED FOR PURCHASE OF THE MENTIONED ITEMS (LIGHT FIXTURES, CHAIRS, HEATING SYSTEMS ETC); ASSUMING THAT NONE OF THESE ITEMS WERE ORIGINALLY CONTRACTED FOR AND CHARGED AGAINST ERECTION OR BUILDING FUND OF THE DISTRICT. CITE: 70 O.S. 15-1 [70-15-1], ARTICLE X, SECTION 16, ARTICLE X, SECTION 19, ARTICLE X, SECTION 26 (LYNNIE CLAYTON)